Case: 10-10034     Document: 00511254884          Page: 1     Date Filed: 10/06/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 6, 2010
                                     No. 10-10034
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LARRY DEWAYNE PRITCHETT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-123-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Larry Dewayne
Pritchett has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967).                  Pritchett has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.
        The record does reveal a clerical error in the judgment. The judgment
should be corrected to reflect that for Counts Four, Five, and Six, Pritchett was

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10034    Document: 00511254884 Page: 2         Date Filed: 10/06/2010
                                 No. 10-10034

convicted and sentenced for conspiracy to commit bank robbery under 18 U.S.C.
§§ 371 and 2113(a), rather than bank robbery under § 2113(a); and for Count
Seven, Pritchett was convicted and sentenced for attempted bank robbery,
rather than bank robbery. See F ED. R. C RIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to F ED. R. C RIM. P. 36.




                                         2